NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
DATA NETWORK STORAGE CORPORATION,
Plaintiff-Appellant, ~
V.
DELL INC.,
Defendcmt,
AND ~
NETWORK APPLIANCE, INC., .
Defendant-Appellee.
2011-1141
Appeal from the United States District Court for the
N0rthern District of TeXas in case n0. 08-CV-0294, Judge
David C. Godbey.
ON MOTION
ORDER
Data Network Storage C0rporation moves without
opposition for an extension of ti1ne, until August 12, 2011,
to file its reply brief

DATA NETWORK STORAGE V. DELL
Up0n consideration thereof
IT ls 0RDERED THAT:
The motion is granted
AUG 0 5 2011
Date
cc: Anth0ny J. Dain, Esq.
R0ger J. Fu1ghum, Esq.
EdWard R. Reines, Esq.
s21
2
FoR THE CoURT
/s/ J an Horbaly
J an H0rba1y
C1erk
FILE
v.s. count or Ai?Pr-:A\.s mn
ms FEnERAL macon
AUG'U5 2011
.|AN HORBALY
CLERK